Follett, J.:
The defendant does not assert that the contract entered into between the litigants for the future delivery of 2,000 unidentified cows was not intended by the parties to be performed by delivery on the part of the vendors and by acceptance on the part of the vendee, or, in other words, it is not asserted that it was a wager on the future price of cows, and in the absence of such a defense the mere fact that when this executory contract was entered into the plaintiffs owned no cows of the kind which they contracted thereafter to deliver, does not render the agreement void as a wager contract, nor as against public policy. (Hibblewhite v. M’Morine, 5 M. & W. 462 ; Mortimer v. M' Callan, 6 id. 58; S. C., 7 id. 20; affd. sub nom. M' Callan v. Mortimer, 9 id. 636 ; Stanton v. Small, 3 Sandf. 230 ; Bigelow v. Benedict, 70 N. Y. 202; Duryea v. Bonell, 18 App. Div. 151; Benj. Sales [Corbin’s ed.], §§ 82, 628 et seq. and cases cited.) The existence of an executory contract for the sale and, purchase of 2,000 cows was established by the evidence and conceded by the defendant, and it was also established that the defendant refused to perform the contract on its part. Whether the carload of cows tendered October 8, 1895, was the kind called *32for by the contract, and whether the plaintiffs were able to perform the contract, were left as questions of fact to the jury and were found for the plaintiffs. It is not contended that the decision of these issues was influenced by erroneous rulings admitting or excluding evidence, or by erroneous instructions, and the only exceptions which are sought to be sustained are those relating to the question of damages.
From the nature of the contract and the manner of its breach the amount of damages sustained by the plaintiffs was incapable of being mathematically demonstrated, nor was it possible to ascertain the amount as definitely as in actions for the breach of contracts .for the sale of identified chattels or articles of which there are others of the same kind and of equal value for sale generally in the market, like shares of stock of a corporation, or barrels of flour of a particular brand, or bushels of grain of a specified kind and quality — articles known as fungibles. The contract was not for a specified number of pounds of beef fit for canning, at two and one-half cents-per pound, but it was for such an amount as could be obtained from 2.000 cows fit for canning purposes. It could not be known how much the carcasses would weigh before the animals were killed, and if all the animals had been purchased, the number of pounds which they would produce could, in advance of their being slaughtered, only be estimated. Only 863 cows had been purchased when the defendant refused, by postal card, to perform its contract. The persons who purchased the cows estimated the weight of their dressed carcasses at 325 to 375 pounds. In case the w.eight of the dressed carcasses would average 300 pounds per cow, the total weight of the 2,000 carcasses would be 600,000 pounds, and the loss of eight and one-half mills per pound would equal $5,100, the amount of the verdict. In case the weight of the dressed carcasses would average 325 pounds each, the total weight would be 650,000-' pounds, and the loss of eight mills per pound would exceed by $100 the verdict for damages, and in case the weight of the dressed carcasses would average 350 pounds each, the total weight would be 700.000 pounds, and the verdict would represent a loss of a little more than seven mills per pound. The damages awarded equal $2.55 per cow. The court instructed the jury that they should, from the evidence, arrive at the probable weight of the dressed carcasses *33of 2,000 cows of the quality known as canners, and then determine the market value of such carcasses by the pound at Buffalo, and the difference between the contract price and the market price multiplied by the number of pounds that 2,000 cows, fit for canners, would produce, would be the damages sustained. The evidence as to the market value of the canners in Buffalo in the autumn of 1895 was conflicting, varying from one and one-half to three cents per pound.
The defendant had the only canning factory in Buffalo and was the only purchaser, in that city, of cows graded as canners. One of the plaintiffs testified that October 8, 1895, when he tendered the carload of cows on the contract, defendant’s general manager told him that the defendant was paying but one and one-lialf cents per pound for canners. The defendant’s general manager, though sworn as a witness, did not deny that he made this statement, though he did testify that canners were worth from two and one-half to three cents per pound, in the autumn of 1895, at Buffalo. August 3, 1895, the defendant’s general manager wrote that the price of canners was but two cents per pound. This was substantially the evidence of the plaintiffs in respect to the market price of canners at Buffalo in the autumn of 1895. On the other hand, the defendant’s witnesses testified that the price of canners was from two and one-half to three cents per pound, in the autumn of 1895, at Buffalo.
It seems incredible that the defendant should have absolutely refused to receive canners under the contract at two and one-half cents per pound in case they were worth that price or more in the Buffalo market. Under the evidence, the market value of canners per pound at Buffalo in the autumn of 1895 was a fair question of fact for the jury, and while this court cannot know the price per pound fixed by the jury as the market value, yet it cannot say, as a matter of law, that the price fixed was not supported by the evidence.
It is very clear that the weight of the carcasses of 2,000 dressed cows, fit for canners, in advance of their being killed, could not bel definitely known, nor could their weight be very accurately kqown if the cows had been purchased and afterwards examined by experts. It is not suggested by the learned counsel for the appellant that any more definite rule could have been laid down for ascertaining the *34damages, but the contention seems to be that, when damages are incapable of being ascertained with certainty, the witnesses may not be allowed to estimate and the jury act on the estimate of any of the elements which necessarily form a part of the problem, like weights, as in the present case. The evidence discloses that 863 cows were purchased in the county of Jefferson and near-by counties, and that it was the purpose of the plaintiffs to gather the whole 2,000 from those counties, which the evidence shows could have been easily done. I think it can hardly be held that discarded dairy cows, raised in the same section of the State, and of a quality known as canners, will so widely vary in weight that a jury may not be allowed, under evidence showing the average weight of 863 canners, to estimate the weight of 2,000 canners as a basis for reaching the amount of damages recoverable for the breach of a contract to purchase.
The defendant urges that receiving in evidence its letter of August 3, 1895, addressed to William A. York, stating that it was paying but two cents per pound for canners, was error. This was introduced solely for the purpose of showing that the market price of canners had fallen from two and one-lialf to two cents after the contract between the litigants was entered into. This letter was the defendant’s own statement in respect to the price of such cows, and it was competent as bearing upon the question of the market value at the time. I am unable to find that any error was committed in tire reception or exclusion of evidence bearing upon the question of the market value of canners in the autumn of 1895.
As before stated, the defendant gave evidence that the carload of cows tendered October 8, 1895, with the exception of five, was not fit for canning purposes. The evidence shows that these cows were loaded upon a car at Carthage on Saturday, reached Buffalo Monday morning and were unloaded on Tuesday morning. One of defendant’s witnesses testified that he thought that there was no opportunity for feeding or watering cattle between Carthage and Buffalo, but that there were opportunities for feeding and watering in defendant’s yard at Buffalo, but whether this carload was fed or watered was unknown to the witness; that no charge was made for such service. The witness was then asked what effect it would have on a cow to go from Saturday until Tuesday without food and water. *35The answer was that she would look gaunt and empty. This evidence was objected to as improper and incompetent, and the objection was overruled and an exception taken. It was competent, as bearing upon the condition of the cows, to. show what effect the absence of food and water from Saturday until Tuesday would have upon their appearance. The exception taken to the ruling permitting the plaintiffs to prove that there were several thousand of the class of cattle known as canners for sale in the northern counties of this State in the summer and.autumn of 1895 was not erroneous. This evidence was competent to show that the plaintiffs would have been able to have performed their contract had it not been repudiated by the defendant.
Defendant’s agent testified that at some time between July 10 and September 19, 1895, he wrote the plaintiffs a letter which ivas deposited in defendant’s mail box with its general mail. No evidence was given of its delivery at the post office or at a United States mail box. There was no evidence of the contents of this letter, whether it related to the contract between the parties or that it contained anything relevant to the litigation, and the refusal to allow the witness to testify to the contents of this letter was not error.
Some other exceptions are referred to on the appellant’s brief, brat they are not of sufficient importance to require consideration.
I think the judgment and order should be affirmed, with costs.
All concurred.
Judgment and order affirmed, with costs.